      Case 2:20-cr-00452-SVW Document 3 Filed 09/21/20 Page 1 of 5 Page ID #:49
                                                                    LODGED
                                                                     CLERK, U.S. DISTRICT COURT




                                                                     9/21/2020
                                                                  CENTRAL DISTRICT OF CALIFORNIA
 1   NICOLA T. HANNA                                                             jb
                                                                   BY: ____________BB______ DEPUTY

     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney                                FILED
 3   Chief, National Security Division                    CLERK, U.S. DISTRICT COURT
     DAVID T. RYAN (Cal. Bar No. 295785)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section                    September 21, 2020
 5   FRANCES S. LEWIS (Cal. Bar No. 291055)
     Assistant United States Attorney
                                                        CENTRAL DISTRICT OF CALIFORNIA
 6   Public Corruption and Civil Rights Section
          1500 United States Courthouse                   BY: ___________________ DEPUTY
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-4491/4850
          Facsimile: (213) 894-2979
 9        E-mail:    david.ryan@usdoj.gov
                     frances.lewis@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR      2:20MJ4508-Duty

15             Plaintiff,                    GOVERNMENT’S NOTICE OF REQUEST FOR
                                             DETENTION
16                   v.

17   BENJAMIN JONG REN HUNG,

18             Defendant.

19

20        Plaintiff, United States of America, by and through its counsel
21   of record, hereby requests detention of defendant and gives notice of
22   the following material factors:
23       1.    Temporary 10-day Detention Requested (§ 3142(d)) on the
24             following grounds:
25            a.    present offense committed while defendant was on release
26                  pending (felony trial),
27

28
     Case 2:20-cr-00452-SVW Document 3 Filed 09/21/20 Page 2 of 5 Page ID #:50



 1           b.    defendant is an alien not lawfully admitted for

 2                 permanent residence; and

 3

 4           c.    defendant may flee; or
 5           d.    pose a danger to another or the community.
 6      2.    Pretrial Detention Requested (§ 3142(e)) because no
 7            condition or combination of conditions will reasonably
 8            assure:
 9            a.    the appearance of the defendant as required;
10            b.    safety of any other person and the community.
11      3.    Detention Requested Pending Supervised Release/Probation
12            Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.
13            § 3143(a)):
14            a.    defendant cannot establish by clear and convincing
15                  evidence that he/she will not pose a danger to any
16                  other person or to the community;
17            b.    defendant cannot establish by clear and convincing
18                  evidence that he/she will not flee.
19      4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.
20            § 3142(e)):
21            a.    Title 21 or Maritime Drug Law Enforcement Act (“MDLEA”)
22                  (46 U.S.C. App. 1901 et seq.) offense with 10-year or
23                  greater maximum penalty (presumption of danger to
24                  community and flight risk);
25            b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or
26                  2332b(g)(5)(B) with 10-year or greater maximum penalty
27                  (presumption of danger to community and flight risk);
28

                                         2
     Case 2:20-cr-00452-SVW Document 3 Filed 09/21/20 Page 3 of 5 Page ID #:51



 1            c.    offense involving a minor victim under 18 U.S.C.

 2                  §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

 3                  2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

 4                  2260, 2421, 2422, 2423 or 2425 (presumption of danger

 5                  to community and flight risk);

 6            d.    defendant currently charged with an offense described
 7                  in paragraph 5a - 5e below, AND defendant was
 8                  previously convicted of an offense described in
 9                  paragraph 5a - 5e below (whether Federal or
10                  State/local), AND that previous offense was committed
11                  while defendant was on release pending trial, AND the
12                  current offense was committed within five years of
13                  conviction or release from prison on the above-
14                  described previous conviction (presumption of danger to
15                  community).
16      5.    Government Is Entitled to Detention Hearing Under § 3142(f)
17            If the Case Involves:
18            a.    a crime of violence (as defined in 18 U.S.C.
19                  § 3156(a)(4)), a violation of 18 U.S.C. § 1591, or
20                  Federal crime of terrorism (as defined in 18 U.S.C.
21                  § 2332b(g)(5)(B)) for which maximum sentence is 10
22                  years’ imprisonment or more;
23            b.    an offense for which maximum sentence is life
24                  imprisonment or death;
25            c.    Title 21 or MDLEA offense for which maximum sentence is
26                  10 years’ imprisonment or more;
27

28

                                         3
      Case 2:20-cr-00452-SVW Document 3 Filed 09/21/20 Page 4 of 5 Page ID #:52



 1             d.    any felony if defendant has two or more convictions for

 2                   a crime set forth in a-c above or for an offense under

 3                   state or local law that would qualify under a, b, or c

 4                   if federal jurisdiction were present, or a combination

 5                   or such offenses;

 6             e.    any felony not otherwise a crime of violence that
 7                   involves a minor victim or the possession or use of a
 8                   firearm or destructive device (as defined in 18 U.S.C.
 9                   § 921), or any other dangerous weapon, or involves a
10                   failure to register under 18 U.S.C. § 2250;
11             f.    serious risk defendant will flee;
12             g.    serious risk defendant will (obstruct or attempt to
13                   obstruct justice) or (threaten, injure, or intimidate
14                   prospective witness or juror, or attempt to do so).
15        6.   Government requests continuance of _____ days for detention
16             hearing under § 3142(f) and based upon the following
17             reason(s):
18

19

20

21

22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                          4
     Case 2:20-cr-00452-SVW Document 3 Filed 09/21/20 Page 5 of 5 Page ID #:53



 1      7.    Good cause for continuance in excess of three days exists in

 2            that:

 3

 4

 5

 6

 7

 8   Dated: September 21, 2020           Respectfully submitted,
 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         CHRISTOPHER D. GRIGG
11                                       Assistant United States Attorney
                                         Chief, National Security Division
12

13                                           /S/
                                         DAVID T. RYAN
14                                       FRANCES S. LEWIS
                                         Assistant United States Attorneys
15
                                         Attorneys for Plaintiff
16                                       UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                         5
